Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 17, 2019

                                        No. 04-19-00332-CV

     Lee B. WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                      Appellant

                                                  v.

                      SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                     Appellee

                 From the 36th Judicial District Court, McMullen County, Texas
                               Trial Court No. M-17-0027-CV-A
                        Honorable Starr Boldrick Bauer, Judge Presiding


                                           ORDER
        On May 22, 2019, Lisa Riley, the court reporter responsible for preparing the reporter’s
record in this appeal, filed a notification of late record, stating that (1) appellant had failed to pay
or make arrangements to pay the fee for preparing the reporter’s record; and (2) appellant had
failed to request in writing that she prepare the reporter’s record. See TEX. R. APP. P. 34.6(b)(1),
35.3(b). We therefore ordered appellant to provide written proof to this court that either (1) the
reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee; or (2)
appellant was entitled to appeal without paying the reporter’s fee. We further ordered appellant
to file written proof to this court that he had requested the official court reporter to prepare the
reporter’s report in compliance with Texas Rule of Appellate Procedure 34.6 and had filed a
copy of the request with the trial court clerk. See TEX. R. APP. P. 34.6(b)(2).

        In response to our order, appellant filed written proof that he has made arrangements to
pay the fee for preparing the reporter’s record, has requested in writing that the court reporter
prepare the reporter’s record, and filed a copy of the request with the trial court clerk. Therefore,
we ORDER Lisa Riley, the court reporter responsible for preparing the reporter’s record in this
appeal, to file the reporter’s record on or before July 17, 2019.



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court